Exhibit 10.2

AMENDMENT ONE

TO THE

LANDAUER, INC.

EXECUTIVE SPECIAL SEVERANCE PLAN

WHEREAS, Landauer, Inc., a Delaware corporation (the “Company”), has heretofore
adopted and maintains the Landauer, Inc. Executive Special Severance Plan (the
“Plan”) for the benefit of a group of employees that constitute a select group
of management or highly compensated employees;

WHEREAS, the Plan was amended and restated effective December 31, 2009;

WHEREAS, the Plan provides certain employees protections so that such employees
need not be hindered or distracted by uncertainties and risks created by the
possibility of a change in control of the Company;

WHEREAS, the Company desires to amend the Plan to (i) revise the definition of
“Nonqualifying Termination” to remove the exception from such definition for a
participant’s voluntary termination of employment for any reason during the
30-day window period commencing one year after a “Change in Control” (as such
term is defined in the Plan), and (ii) modify Section 4 (“Certain Additional
Payments; Reduction of Payments”) to provide that a participant will not be
entitled to a “Gross-Up Payment” under any circumstances, but rather that his or
her benefits and payments that may be subject to an excise tax under Section
4999 of the Internal Revenue Code of 1986, as amended, will either (A) be
reduced to the extent necessary to avoid such payments and benefits being
subject to such excise tax, or (B) remain unchanged and subject to such excise
tax, whichever results in a better after-tax result to the participant;

WHEREAS, Section 7 of the Plan provides that the Company has the right to amend
the Plan subject to certain limitations, including that any amendment that is
adverse to the interests of participants shall not be effective until at least
120 days after notice of such amendment is given by the Company to such
participants; and

WHEREAS, the Company also desires to amend the Plan to clarify that participants
may consent to amendments that would otherwise not become effective or would be
subject to delayed effectiveness.

NOW THEREFORE, pursuant to the power of amendment contained in Section 7 of the
Plan, the Plan is hereby amended effective one hundred twenty (120) days after
the Employees are notified of such amendments, as follows:

1.                  Section 1(j) of the Plan (“Nonqualifying Termination”) is
hereby amend to delete the last sentence thereof.

2.                  Section 1(o) of the Plan (“Window Period”) is hereby deleted
in its entirety.

1

 

 

3.                  Section 4 of the Plan (“Certain Additional Payments;
Reduction of Payments”) is hereby amended in its entirety to read as follows:

4. Section 280G of the Code. Any payment or benefit received or to be received
by an Employee (whether payable pursuant to the terms of this Plan or any other
plan, arrangements or agreement with the Company or any affiliate thereof) shall
be reduced to the extent necessary so that no portion thereof shall be subject
to the excise tax imposed by Section 4999 of the Code,  but only if, by reason
of such reduction, the net after-tax benefit received by such Employee shall
exceed the net after-tax benefit that would be received by such Employee if no
such reduction was made. For purposes of this Section, “net after-tax benefit”
shall mean (i) the total of all payments and the value of all benefits which the
Executive receives or is then entitled to receive from the Company that would
constitute “parachute payments” within the meaning of Section 280G of the Code,
less (ii) the amount of all federal, state and local income taxes payable with
respect to the foregoing calculated at the maximum marginal income tax rate for
each year in which the foregoing shall be paid to the Employee (based on the
rate in effect for such year as set forth in the Code as in effect at the time
of the first payment of the foregoing), less (iii) the amount of excise taxes
imposed with respect to the payments and benefits described in (i) above by
Section 4999 of the Code. The foregoing determination shall be made by a
nationally recognized accounting firm (the “Accounting Firm”) selected by the
Company and reasonably acceptable to the Employee (which may be, but will not be
required to be, the Company’s independent auditors). The Accounting Firm shall
submit its determination and detailed supporting calculations to both the
Employee and the Company within fifteen (15) days after receipt of a notice from
either the Company or the Employee that the Employee may receive payments which
may be “parachute payments.” If the Accounting Firm determines that such
reduction is required by this Section, such reduction shall be done (A) first by
reducing payments and benefits that do not constitute nonqualified deferred
compensation subject to Section 409A of the Code (unless the Company and an
Employee agree otherwise, first cash payments shall be reduced; next any equity
or equity derivatives that are included under Section 280G of the Code at full
value rather than accelerated value shall be reduced; next any equity or equity
derivatives based on acceleration value shall be reduced with the highest value
reduced first (as such values are determined under Treasury Regulation Section
1.280G-1, Q&A 24; and finally other benefits shall be reduced), and (B) second
by reducing on a pro-rata basis the amount of any payments or benefits that do
constitute nonqualified deferred compensation subject to Section 409A of the
Code (but without changing the time or form in which such payments and benefits
are to be provided).  The Employee and the Company shall each provide the
Accounting Firm access to and copies of any books, records, and documents in the
possession of the Employee or the Company, as the case may be, reasonably
requested by the Accounting Firm, and otherwise cooperate with the Accounting
Firm in connection with the preparation and issuance of the determinations and
calculations contemplated by this Section. The fees and expenses of the
Accounting Firm for its services in connection with the determinations and
calculations contemplated by this Section shall be borne by the Company.

4.                  Section 7 of the Plan (“Amendment and Termination”) shall be
amended to add at the end thereof the phrase “, in each case, except with
respect to an Employee who consents in writing otherwise.”

2

 

 

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officers this 18th day of December, 2012.

 

  LANDAUER, INC.           By: /s/ Michael K. Burke   Title: Senior Vice
President and Chief Financial Officer

3

 

AMENDMENT TWO

TO THE

LANDAUER, INC.

EXECUTIVE SPECIAL SEVERANCE PLAN

WHEREAS, Landauer, Inc., a Delaware corporation (the “Company”), has heretofore
adopted and maintains the Landauer, Inc. Executive Special Severance Plan (the
“Plan”) for the benefit of a group of employees that constitute a select group
of management or highly compensated employees;

WHEREAS, the Plan was amended and restated effective December 31, 2009;

WHEREAS, the Plan provides certain employees protections so that such employees
need not be hindered or distracted by uncertainties and risks created by the
possibility of a change in control of the Company;

WHEREAS, the Company desires to amend the Plan to satisfy certain requirements
of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”);
and

WHEREAS, Section 22 of the Plan provides that the Company has the discretion and
authority to amend the Plan at any time to satisfy any requirements of
Section 409A of the Code.

NOW THEREFORE, pursuant to the power of amendment contained in Section 22 of the
Plan, effective as of the date this amendment is adopted, the last sentence of
Section 3(a) of the Plan (“Payments and Benefits Upon Separation from Service”)
is hereby amended in its entirety to read as follows:

Notwithstanding the foregoing, (i) any payment that is contingent on the
execution of a Release and Noncompetition Agreement and which could be paid
during a designated period that begins in one taxable year and ends in a second
taxable year shall be paid in the second taxable year, and (ii) if an Employee
is a “specified employee” (as that term is used in Section 409A of the Code and
regulations and other guidance issued thereunder) on his or her Termination
Date, then (A) no payment described in this Section 3(a) shall be made before
the six-month anniversary of such Termination Date, and (B) all such payments
shall be paid within 30 days after such six-month anniversary; provided,
however, that if such Participant dies prior to such six-month anniversary, then
such payments shall be made within ninety (90) days following the date on which
he or she dies.

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officers this 18th day of December, 2012.

  LANDAUER, INC.           By: /s/ Michael K. Burke   Title: Senior Vice
President and Chief Financial Officer

 

4